Citation Nr: 0027194	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
January 1958, and from March 1958 to May 1961.  

The May 1998 VA examination report reflects that the veteran 
has been diagnosed with bilateral tinnitus.  A claim for 
service connection for bilateral tinnitus is herein inferred.  
This claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The record contains a May 1998 VA examination report 
which reflects findings of bilateral sensorineural hearing 
loss within the meaning of 38 C.F.R. § 3.385.

2.  The examiner conducting the May 1998 VA examination 
report submitted an opinion that the veteran's current 
bilateral hearing loss is the result of reported inservice 
acoustic trauma.

3.  The veteran has testified that he was exposed to gunfire 
during active service as a result of his participation on 
pistol marksmanship teams.


CONCLUSION OF LAW

The claim for entitlement to bilateral hearing loss is well 
grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd, 78 Fed. 604 (Fed. Cir. 1996 (per 
curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals, hereinafter Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
these issues under appeal is whether the veteran has 
presented evidence that the claims are well grounded; that 
is, that the claims are plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board finds that the veteran has presented a well-
grounded claim concerning his claim for service connection 
for bilateral hearing loss within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), as defined by Caluza, supra.

First, the record contains evidence of a current diagnosis of 
bilateral hearing loss within the meaning of 38 C.F.R. 
§ 3.385 in the May 1998 VA examination report.

Second, the examiner's opinion, as recorded in the May 1998 
report, that this exposure likely caused the veteran's 
sensorineural high frequency hearing loss further serves as 
medical evidence of a nexus, or link, between the diagnosed 
bilateral hearing loss and the reported inservice acoustic 
trauma.  This is so because the report shows that the veteran 
discussed with the examiner his exposure to gunfire during 
active service as the result of his participation on pistol 
marksmanship teams:  in both indoor and outdoor practice and 
competitive shooting.  The veteran reported no other noise 
exposure in the course of this examination.  Thus, the noise 
exposure to which the examiner refers is that inservice 
exposure to gunfire.

Finally, the veteran testified in March 2000 before a hearing 
officer sitting at the local RO that he shot competitively 
during active service as a member of competitive pistol 
shooting teams.  The Board notes that the veteran's 
statements are sufficient for the purposes of well grounding 
his claim.

In conclusion, the veteran has provided competent medical 
evidence of current diagnosis, in this case, of bilateral 
sensorineural hearing loss, of an etiological link between 
this currently diagnosed bilateral hearing disability and his 
active service, and has testified as to the acoustic trauma 
he experienced while on active service concerning this 
disability.  Thus, the Board finds he has presented well-
grounded claims for service connection for bilateral hearing 
loss within the meaning of Caluza, supra.


ORDER

The claim for service connection for bilateral hearing loss 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

The Board has reviewed the record and finds that additional 
evidence is necessary before appellate action may be 
completed.

As noted above, the veteran contends that his current 
bilateral sensorineural hearing loss in the result of 
inservice acoustic trauma.  Specifically, he testified that 
he was assigned as a member of competitive pistol shooting 
teams while on active service, and that he competed for most 
of the three years of his second period of active service.  
As a result of this service, his representative stated, the 
veteran was awarded the Distinguished Pistol badge.  In 
addition, the veteran indicated in written statements that he 
was assigned to various competitive teams by way of temporary 
duty orders, further identifying the units to which he was 
assigned.

The record demonstrates that the RO attempted to verify the 
veteran's participation in competitive pistol shooting teams, 
to no avail.  However, the record does not show that the RO 
requested the citation(s) of any medals or badges awarded the 
veteran - in particular, the Distinguished Pistol Badge -- 
nor does it reflect that an attempt was made to verify the 
veteran's possible temporary assignment to the units which he 
identified.

Finally, the Board notes that the record contains 
discrepancies concerning the alleged receipt of the 
Distinguished Pistol Badge.  One photocopy of the DD Form 214 
for the period of active service ending in May 1961 contains 
reference to this award, the other does not.  Moreover, the 
copy of the veteran's service record provided by the National 
Personnel Records Center (NPRC) in December 1998 does not 
refer to this award.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should request copies of the 
veteran's report of discharge (DD Form 
214) for every period of active service 
from the NPRC.

2.  The RO should then take all 
appropriate action necessary to verify 
the veteran's participation in 
competitive pistol and/or rifle shooting 
teams during either of the veteran's 
periods of active service-including any 
temporary duty assignment to any other 
unit(s) or competition teams (i.e., A 
Company, 317th Engineering Battalion (C) 
V Corps; Headquarters Company, 317th 
Engineering Battalion (C); A Company, 
806th Engineering Battalion; 37th 
Engineering Group Team; 317th Combat 
Engineering Pistol Team in Hosch, 
Germany; V Corps Pistol Team in 
Ashaffensburg, Germany; 7th Army Pistol 
Team in Graffenwerk, Germany; 806th 
Engineering Pistol Team in Fort Benning, 
Georgia).  

5.  The RO should request pertinent 
information from the veteran's service 
personnel records, including copies of 
temporary duty orders, or other such 
documents concerning the veteran for the 
period of time between March 1958 and May 
1961; and copies of all citations for any 
and all decorations, medals, badges, 
commendations, citations, and campaign 
ribbons awarded the veteran including, 
particularly, the Distinguished Pistol 
Badge.  

6.  The RO should make a specific attempt 
to obtain any additional service personal 
records in existence under the veteran's 
identification numbers.  

7.  Should the RO be unable to find 
additional service personnel records-
including, in particular, copies of 
temporary duty orders, citations, or 
other such documents concerning the 
veteran for the period of time between 
March 1958 and May 1961-the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  Alternative sources 
should include, but not be limited to, 
methods of reconstruction of service 
records used in fire-related cases and 
reconstruction from unit morning reports.  
If necessary, the RO should request that 
the veteran or his representative provide 
further information.

8.  If the service personnel records-
including, in particular, copies of 
temporary active duty orders, citations, 
or other such documents concerning the 
veteran for the period of time between 
March 1958 and May 1961-are unavailable, 
the RO should also consider special 
follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
the service records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29. 

9.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for bilateral hearing loss.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



